Title: Pennsylvania Assembly: Remonstrance to William Denny, [26 January 1757]
From: Pennsylvania Assembly
To: Denny, William


On Nov. 24, 1756, at the Assembly’s request, Governor Denny had submitted an estimate of military expenses in the province for the coming year totaling over £127,000, and on December 15 the House resolved that £100,000 “be granted to His Majesty for the Service of the current Year.” After several days’ discussion, it was determined to tax “all Estates, real and personal,” at rates which would raise the amount in one year “according to the Method and Way of raising County Rates and Levies.” The concern for method of taxing reflected difficulties experienced under the £60,000 act of November 1755 in making fair and efficient property assessments and collections, a problem compounded if the Proprietors’ estates were to be assessed and taxed under the new bill. On December 23, the Assembly rejected a proposal to let citizens submit lists of their taxable property, and resolved that one person be elected in each township to assist the constable in making returns of taxable property. The next day the House appointed Franklin and others to bring in an appropriate bill, and designated one member from each county except Northampton to provide tax lists of his constituents, paying particular attention to delinquencies. The Assembly then ajourned for the holidays.
The committee presented the £100,000 supply bill, as the measure came to be called, on Jan. 5, 1757, and after discussion, amendment, and recommitment, submitted an altered bill on the 12th, but the Assembly rejected the “Mode of taxing” proposed. The next day, the House received a petition from Chester County which complained of the “unjust Returns commonly made” and urged that three freeholders be chosen in each township to make tax returns. A week earlier the Philadelphia County tax commissioners had complained of the time consumed in hearing appeals for tax abatements and the vexation of seizing the property of tax delinquents; under such circumstances these commissioners petitioned to be relieved of office if the Assembly passed a new and heavier tax to be assessed and collected in the same manner as that of November 1755. After five days’ debate the House again rejected a motion to let taxpayers list their “several Particulars to be taxed,” made two more alterations in the bill, and finally passed it on Jan. 22, 1757.

Three days later, a committee of the Council designated to propose amendments consistent with the Proprietors’ instructions reported that the bill was so “repugnant” that proper amendments would necessitate “almost a new Bill,” and proposed instead that Denny return the bill noting its general departure from the instructions (previously laid before the House for its guidance) and urging passage of a bill the governor could sign Such a message was sent, and after a petty quarrel over its meaning and a review of earlier documents about the tax dispute, the Assembly adopted the Remonstrance printed below which its members, marching through the streets of Philadelphia (“to Alarm everybody with the Sight and Occasion”), delivered en masse to Denny on January 28.
 
May it please your Honour,
[January 26, 1757]
The Representatives of the Freemen of Pennsylvania, in General Assembly met, do hereby humbly remonstrate to your Honour,
That the Proprietaries professed Willingness to be taxed, mentioned by your Honour in your Message of Tuesday last, can be intended only to amuse and deceive their Superiors; since they have in their Instructions excepted all their Quitrents, located unimproved Lands, Purchase Money at Interest, and in short so much of their vast Estate, as to reduce their Tax, as far as appears to us, below that of a common Farmer or Tradesman.

That though the Proprietaries Instructions are by no Means Laws in this Province, we have so far complied with them, as to confine the Sum given to be raised in one Year. And had we complied with them in the other Particulars, the Raising any Thing near the Sum required by the present Exigencies of the Province, would be absolutely impossible.
That the apparent Necessity of so large a Sum for His Majesty’s Service, and the Defence of this His Province, founded upon the Governor’s own Estimate, has obliged us to an Effort beyond our Strength, being assured that Hundreds of Families must be distressed to pay this Tax.
That we have, in the due Exercise of our just Rights by the Royal and Provincial Charters, and the Laws of this Province, and as an English Representative Body, framed this Bill, consistent with those Rights.
That the Bill is agreeable to Justice and Equity with regard to the Proprietaries, and is not repugnant to the Laws of our Mother Country, but as nearly agreeable thereto as our different Circumstances will permit, nor is it contrary to any Royal Instruction whatever.
That great as the Sum is, and hard for this People to pay, we freely offer it to our Gracious King for His Service, and the Defence of this His Colony from His Majesty’s Enemies.
That the Proprietaries refusing to permit us to grant Money to the Crown, in this Time of War and imminent Danger to the Province, unless we will consent thus to exempt their Estates from the Tax, we conceive to be injurious to the Interests of the Crown, and tyrannical with Regard to the People.
That we do farther humbly conceive, neither the Proprietaries, nor any other Power on Earth, ought to interfere between us and our Sovereign, either to modify or refuse our Free Gifts and Grants for His Majesty’s Service.
That though the Governor may be under Obligations to the Proprietaries, we conceive he is under greater to the Crown, and to the People he is appointed to govern; to promote the Service of the former, preserve the Rights of the latter, and protect them from their cruel Enemies.
We do therefore, in the Name of our most Gracious Sovereign, and in Behalf of the distressed People we represent, unanimously DEMAND it of the Governor, as our Right, that he give his Assent to the Bill we now present him, for granting to His Majesty One Hundred Thousand Pounds for the Defence of this Province (and, as it is a Money Bill, without Alteration or Amendment, any Instructions whatsoever from the Proprietaries notwithstanding) as he will answer to the Crown for all the Consequences of his Refusal at his Peril.
